UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6702


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TIMOTHY ADAMS, a/k/a Smitt, a/k/a Rodney Clark,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (6:94-cr-00302-NCT-3)


Submitted: February 26, 2021                                      Decided: March 12, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Adams appeals the district court’s order granting his motion for a sentence

reduction under the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194,

5222, and reducing his sentence to time served and eight years’ supervised release. On

appeal, Adams argues that the district court abused its discretion by not reducing his term

of supervised release to less than eight years and failed to adequately explain the reduced

sentence. Because Adams requested the precise sentence he received, we review for plain

error. Cf. United States v. Lynn, 592 F.3d 572, 580 (4th Cir. 2010) (applying plain error

review when defendant does not argue at sentencing “for a sentence different than the . . .

sentence [he] ultimately received”). To establish plain error, a defendant must show (1)

error, (2) that was clear or obvious, and (3) affected his substantial rights. United States v.

Fowler, 948 F.3d 663, 669 (4th Cir. 2020). “An error affects a defendant’s substantial

rights if the error affected the outcome of the district court proceedings.” United States v.

Hargrove, 625 F.3d 170, 184 (4th Cir. 2010) (internal quotation marks omitted). If the

defendant makes this showing, we may correct the error if it “seriously affects the fairness,

integrity, or public reputation of judicial proceedings.” Fowler, 948 F.3d at 669 (brackets

and internal quotation marks omitted).

       We have reviewed the record and find that, even if we were to assume the district

court plainly erred, any error did not affect Adams’ substantial rights. Accordingly, we

affirm the district court’s order and deny Adams’ motion for appointment of counsel. We

dispense with oral argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          3